Case 2:19-cv-01489-RSM Document 25 Filed 10/15/19 Page 1of1

commen FILED ENTERED
cammccm LODGED RECEIVED

JOT 79 2019 SP

AT SEATTLE
1 1 CLERK U.S, DISTRI
King Abdul Mumin El WESTERN DISTRICT OF WASHINGTON

Of The Kingdom Of Morocco BY DEPUTY

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E, et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, STATE OF
WASHINGTON, on the basis that the record in this case demonstrates that there has been a failure to
plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

 
     

ao dt

fre A pee © i
Attorney for Plaintiff

 

 
